Title: From John Adams to Benjamin Waterhouse, 3 December 1811
From: Adams, John
To: Waterhouse, Benjamin



Quincy December 3. 1811

A Visit from you my good Friend, would be a cordial, and if honoured by His Honour would raise my Spirit as high as they are capable of rising: but the demands of his time and attention, from private and public affairs are constantly so urgent, that I wonder not at your disappointments.
I am able to give you little or no Satisfaction, in answer to your Inquiries.
I know of no Authority given in Scripture to the Prieshood to order National Fasts or Thanksgivings. The Pope in Countries that acknowledge his infallibility may order what he will. Bishops write Pastoral Letters to their Diocesses. The General assemblies of Presbyterian Churches in Scotland and America, and Synods and Councils recommend Fasts and Thanksgivings. In France and in Russia Te Dunn is ordered to be Sung, for Victories for the Birth of Princes &c I suppose by the Emperors and Kings. In England, Since The Reformation, Kings have appointed National Fasts and Thanksgivings, by Proclamation and have sometimes ordered Forms of Prayer to be prepared, sometimes by the Convocation and Sometimes by The Archbishop of Canterbury. I remember no Fast or Thanksgiving in Holland. Of Switzerland I know nothing.
In New England The Governors have from the first Settlement of the Country appointed Fasts and Thanksgivings annually and occasionally by Proclamation. But they have no legal binding Force. They are no more than respectable Recommendations. They have been observed as punctually in general as the Sabbath
The Old Congress appointed Continental Fasts.
Washington appointed a Thanksgiving and Adams a Fast: but they were not observed by some and as they ought have been.
I believe the House of Representatives in 1774 recommended a Fast and it was as Sacredly obs as any Sunday I ever knew. Returning from the  Circuit, I rode all that day, through a Country as still as Midn No Labour or Recreation. There is no legal Authority civil or ecclesiastical in America for enjoining and compelling obedience to any appointment or Recomendation of Fasts or Thanksgivings.
The Baptists and Quakers, and all other Sects, but the Presbyterians and Congregationalists have clamoured against our National Fasts for reasons which you may conjecture. Probably from a Jealousy of The two latter, and an apprehension that they may become ambitious and aim at a Superiority or Establishment. I verily believe they had rather have a Man of no Religion for a President than a Man of any; at least than a Presbyterian or Congregationalist.
I have read “Philo,” and “Remarks” and knew by the Style aut Erasmi &c.
My only wonder has been how thehe got his Knowledge.
My documents as you call them, ought not to prevent the immediate Publication of any Information more immediately useful for the Public to Know.
I wonder that you and the Publick are not outrageous with impatience at seeing So much of my insipid stuff, So long out of date. I can hardly persuade myself to believe that you have read a tenth part of it. I must not wholly exhaust the Patience of the Readers.
I am glad you are fixed in Boston. Alass! I have not bee in that grand and beautiful City these four Months.
Weep with me, over the Tomb of my Brother and Sister Cranch in whom I have lost one of the greatest Comforts of my Life. I visited their habitation almost every day; and there I was always happy.
I am Sir your constant Friend
John Adams.